—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 24, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Upon review of the record, we find that there is substantial evidence to support the Board’s decision that claimant voluntarily left her employment as a sales associate without good cause. The record reveals that although claimant failed to communicate her concerns to her employer, claimant resigned from her position because she was dissatisfied with numerous aspects of her employment. In view of this, the Board’s finding that claimant left her employment for personal and noncompelling reasons must be upheld.
Cardona, P. J., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.